DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/30/2022 has been entered.
Claims 1-14 and 23-38 are pending and claims, claims 15-22 are cancelled, and claims 1, 8, and 29 are amended. 
   				Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title

Claims 1-14 and 23-38 are rejected under 35 U.S.C 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 
Step 1: Claim 1 is a system, claim 8 is a method, claim 23 is a point of sale system, claim 26 is a method, and claim 29 is a computer readable medium and therefore recite a statutory category of invention. 
Step 2A: (Prong 1): The claims recite a  receive, data […], the data identifying a user of the mobile device, […]configured to provide images; generate a first temporary code, the first temporary code being generated based on at least one of the following: first unique information associated with the mobile device, geolocation information associated with the mobile device, second unique information associated with a point of sale system, and geolocation information associated with the point of sale system; transmit, the first temporary code […]; store the first temporary code[…] comprising a plurality of temporary codes, […] further storing information about the identified user associated with the first temporary code, […]; receive, a second temporary code from […]and receive the second temporary code from the user […]; compare the second temporary code with the plurality of temporary codes stored […]; upon identifying a match of the second temporary code and the first temporary code stored […], transmit, […], the information about the identified user […]; and upon failing to identify a match between the second temporary code and one of the plurality of temporary codes stored […], transmit,[…], an error message [..]. As the claims recite the above and in particular, “upon identifying a match of the second temporary code and the first temporary code transmit,  the information about the identified user; and upon failing to identify a match between the second temporary code and one of the plurality of temporary codes transmit,  an error message. The limitation falls within “mental process” (matching two codes) and “commercial or legal interactions” (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations) (using the codes in performing a transaction). Therefore the claims recite a judicial exception. 
(Prong 2): This judicial exception is not integrated into a practical application because the only additional elements A system for managing temporary codes, comprising: a database; and a first processor configured to: [receive], via a packet switched network, […] from a wireless mobile electronic device,  device comprising: a memory storing a mobile application, a second processor operatively connected and in data communication with the memory, the second processor configured to run the mobile application, a wireless communications capability that is also operatively connected and in data communication with the second processor and the memory, and a display configured to provide images; a database; [transmit], via the packet switched network; the database being remote from both the mobile device and the point of sale system; the point of sale system comprising at least one point of sale terminal configured to execute application software.
 The additional elements and processors are recited at a high-level of generality (i.e., as a generic processor performing a generic computer function of processing data) such that it amounts no more than mere instructions to apply the exception using a generic computer component – MPEP 2106.05(f). 
Step 2B: The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B and does not provide an inventive concept.
For these reasons, there is no inventive concept and the claims are not patent eligible.
Dependent claims 2-7, 9-14, 24, 25, 27, 28, and 30-38 have also been considered and are rejected for the reasons set forth above. 
Claims 2, 9, and 30 recite maintain the database comprising: the information about the identified user, including data identifying the user within a mobile loyalty and payment system, any temporary code associated with the user, the user's historic transaction information, and the user's rewards or coupons information; receive, via the packet switched network, transaction information from the point of sale system for transactions conducted using the information about the identified user; reward the user with rewards or coupons based on the transaction information; and transmit, via the packet switched network, the identified user's available rewards or coupons to the mobile device. The limitation merely further limits the data used in the type of information transmitted about the user, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claims 3, 10, and 31 recite wherein the first processor is further configured to transmit, via the packet switched network, a confirmation to the mobile device based in part on the transaction information, the confirmation comprising information about the rewards or coupons the user earned based on the transaction information. The limitation merely further limits the data used in the type of information transmitted about the user, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claims 4, 11, and 32 recite wherein the first temporary code is no longer useable after a period of time. The limitation merely further limits the data related to the code, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claims 5, 12, and 33 recite wherein the first temporary code is no longer useable after the user completes a transaction using the first temporary code. The limitation merely further limits the data related to the code, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claims 6, 13, and 34 recite wherein the first temporary code is shorter in length than the length of the user's telephone number. The limitation merely further limits the data related to the code, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claims 7, 14, and 35 recite receive, via the packet switched network, data from the mobile device relating to the mobile device's geographic location; receive, via the packet switched network, data from the point of sale system relating to the point of sale system's geographic location, wherein the first temporary code comprises a first code portion which is a code shorter in length than the length of the user's telephone number and a second code portion that is based on at least one or both of the data relating to the mobile device's geographic location and the data relating to the point of sale system's geographic location. The limitation merely further limits the data related to the code, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claims 24 and 27 recite conduct a transaction using the identified user's information; and transmit information about the transaction to the apparatus for managing temporary codes. The limitation merely further limits the data related to the code, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claims 25 and 28 recite the received information about the identified user includes the identified user's available rewards or coupons for use in the transaction; the application software, when executed, further causes the processor to: conduct the transaction using one or more of the identified user's available rewards or coupons; and transmit, via the packet switched network, information about the user's rewards or coupons used in the transaction. The limitation merely further limits the data used in the type of information transmitted about the user, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claim 36 recites generate the second code portion of the first temporary code based on the mobile device's geographic location, wherein a second code portion of the second temporary code received from the point of sale system is generated by the point of sale system. The limitation merely further limits the data related to the code, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claim 37 recites maintain the database comprising the identified customer's historic transaction information; and upon identifying a match of the first and second temporary codes, transmit, via the packet switched network instructions to adjust a current transaction between the identified customer and the point of sale system based on the historic transaction information. The limitation merely further limits the data related to the code, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
Claim 38 recites wherein the information about the identified user comprises information corresponding to the identified user's interactions with or modifications to an account associated with the identified user. The limitation merely further limits the data used in the type of information transmitted about the user, but does not recite significantly more to the judicial exception to integrate the judicial exception into a practical application. 
The dependent claims merely recite additional data that is used in determination of the offers presented. These limitations further define the abstract idea of the independent claims. These limitations further define the abstract idea of the independent claims. These claims do not recite any further additional elements.  A review of the claims individually and as a whole do not integrate the judicial exception into a practical application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-14 and 23-36 are rejected under 35 U.S.C. 103 as being unpatentable over Passanha (U.S. Pub. No. 20140143146) in view of Jacobs (U.S. Pub. No. 20140089073) in further view of Mardikar (U.S. Pat. No. 8,630,907). 
Regarding claims 1, 8, 23, 26, and 29, Passanha teaches:
A system for managing temporary codes, comprising (claim 1):
A method of managing temporary codes, comprising (claim 8):
A point of sale system, comprising (claim 23):
A method of selling goods or services, comprising (claim 26):
at least one point of sale terminal including a processor configured to execute application software which, when executed, causes the processor to (merchant server in Figure 1):
A non-transitory computer-readable medium including instructions executable by a processor of an apparatus for managing temporary codes, the instructions causing the apparatus to (claim 29):
a database; and (a remote server 124 with 134 database)
a first processor configured to:
receive, via a packet switched network (network 108), data from a wireless mobile electronic device (user device 102), the data identifying a user of the mobile device, the mobile device comprising (account information, Paragraph 027) [See Figure 1 communication between User device and merchant device and remote server]:
a memory storing a mobile application (mobile device contains applications 112-116),
a second processor operatively connected and in data communication with the memory, the second processor configured to run the mobile application (user device 102),
a wireless communications capability that is also operatively connected and in data communication with the second processor and the memory, and (network 108)
a display configured to provide images (display components, Paragraph 0021);
generate a first temporary code, the first temporary code being generated based on at least one of the following: first unique information associated with the mobile device, geolocation information associated with the mobile device, second unique information associated with a point of sale system, and geolocation information associated with the point of sale system ( a temporary code is generated in Paragraph 0039 using data to create a token which can include a country portion, see Paragraphs 0046 and 0048);
transmit, via the packet switched network, the first temporary code to the mobile device (“In some embodiments, remote server 106 may generate a network code token, transmit the network code token to user device 102 where payment application 114 or other applications 116 may generate a bar code or QR code based on the received network code token. In some embodiments, token generation application 126 of remote server 106 may generate the network code token and generate a QR code or bar code based on the generated network code token and then send the QR code or bar code to user device 102”, Paragraph 0038);
store the first temporary code in the database comprising a plurality of temporary codes, the database further storing information about the identified user associated with the first temporary code, the database being remote from both the mobile device and the point of sale system (“user device 102 may send the token directly to remote server 106 to authorize a payment. Remote server 106 may then receive the token 312 and lookup the token details 314 and the agreement ID mapped to the token 316 and process the payment for the agreement 318.”, Paragraph 0041 and see remote server configuration in Figure 1 where the database is external from the merchant server and user device);
receive, via the packet switched network, a second temporary code from the point of sale system, the point of sale system comprising at least one point of sale terminal configured to execute application software, […]; compare the second temporary code with the plurality of temporary codes stored in the database; (the examiner has interpreted the user agreement with data which maps to the token for a particular checkout as the secondary temporary code- both the token and agreement are temporary for a particular purchase, Paragraph 0022);
While Passanha teaches the process of performing a transaction through the matching of a token a user agreement data (temporary codes), the reference does not expressly disclose:
receive, via the packet switched network, a second temporary code from the point of sale system, the point of sale system […] and receive the second temporary code from the user of the mobile device;
upon identifying a match of the second temporary code and the first temporary code stored in the database, transmit, via the packet switched network, the information about the identified user to the application software in the point of sale system; and
upon failing to identify a match between the second temporary code and one of the plurality of temporary codes stored in the database, transmit, via the packet switched network, an error message to the point of sale system.
However Jacobs teaches:
receive, via the packet switched network, a second temporary code from the point of sale system, the point of sale system […] and receive the second temporary code from the user of the mobile device; (code to the mobile device 1104 then receive a payment request comprising the mobile user code from a POS 1106 and determine if the mobile codes match 1108- see Paragraph 0199);
upon identifying a match of the second temporary code and the first temporary code stored in the database, transmit, via the packet switched network, the information about the identified user  to the application software in the point of sale system (“ If there is a match (mobile user code matching module 1009), the central mobile payment controller 50 may perform a look-up in database 1011 and provide certain corresponding data related to the check-in session 1009 to the POS sale terminal 1001. The check-in session data may comprise, for example, coupon or offer data or other data related to the non-payment assets associated with the mobile user code 1007.”, Paragraphs 0196 and 199).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the identification and authentication process of Passanha and specifically the information received at the POS to include receive, via the packet switched network, a second temporary code from the point of sale system, the point of sale system […] and receive the second temporary code from the user of the mobile device; upon identifying a match of the second temporary code and the first temporary code stored in the database, transmit, via the packet switched network, the information about the identified user  to the application software in the point of sale system, as taught in Jacobs, in order to specifically target offers or related data to a user at the checkout increasing the likelihood of a user accepting the offer (paragraph 0220).
While Passanha teaches the process of performing a transaction through the matching of a token a user agreement data (temporary codes), and Jacobs teaches transmitting data related to user, the combination of references do not expressly disclose:
upon failing to identify a match between the second temporary code and one of the plurality of temporary codes stored in the database, transmit, via the packet switched network, an error message to the point of sale system. upon failing to identify a match between the second temporary code and one of the plurality of the temporary codes stored in the database, transmit, via the packet switched network, an error message to the point of sale system
However Mardikar teaches:
upon failing to identify a match between the second temporary code and one of the plurality of temporary codes stored in the database, transmit, via the packet switched network, an error message to the point of sale system. upon failing to identify a match between the second temporary code and one of the plurality of the temporary codes stored in the database, transmit, via the packet switched network, an error message to the point of sale system (“In block 312, if the transmitted associated password does not match the predetermined associated information at the remote location, the financial transaction is rejected. For instance, if the transmitted associated password does not match, for example, an account number, a telephone number, a money amount limit, etc., as maintained in a database at the remote location, the remote location may send a message to 50 the POS so that the transaction is rejected.”, Col. 7 lines  44-51). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the identification process of Passanha to include receive, via the packet switched network, a second temporary code from a point of sale system comprising at least one point of sale terminal configured to execute application software compare the second temporary code with the temporary codes stored in the database; upon failing to identify a match between the second temporary code and one of the temporary codes stored in the database, transmit, via the packet switched network, an error message to the point of sale system, as taught in Mardikar, in order to authorize the financial transactions and prevent fraud. 
Regarding claims 2, 9, and 30, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above and Passanha further discloses an account database 128, but does not expressly disclose:
wherein the first processor is further configured to: maintain the database comprising: the information about the identified user, including data identifying the user within a mobile loyalty and payment system,
any temporary code associated with the user, the user's historic transaction information, and the user's rewards or coupons information;
receive, via the packet switched network, transaction information from the point of sale system for transactions conducted using the information about the identified user;
reward the user with rewards or coupons based on the transaction information; and transmit, via the packet switched network, the identified user's available rewards or coupons to the mobile device.
However Jacobs teaches:
wherein the first processor is further configured to: maintain the database comprising: the information about the identified user (user ID 2318), including data identifying the user within a mobile loyalty and payment system (loyalty account information from profile”, Paragraph 0062), any temporary code associated with the user (mobile user code in Paragraph 0191), the user's historic transaction information, and the user's rewards or coupons information (transaction history, Paragraph 0218); reward the user with rewards or coupons based on the transaction information (“The user may receive, collect, and/ or redeem offers, coupons, loyalty rewards, or promotions (referred to as "non-payment assets"), which may be delivered and/or managed via, for example, offer/coupon system 22 or loyalty system 24”, Paragraph 0192);
receive, via the packet switched network, transaction information from the point of sale system for transactions conducted using the information about the identified user (receive payment request comprising the mobile user code a from a POS at the merchant, 1106);
reward the user with rewards or coupons based on the transaction information; and transmit, via the packet switched network, the identified user's available rewards or coupons to the mobile device. (“The user may receive, collect, and/ or redeem offers, coupons, loyalty rewards, or promotions (referred to as "non-payment assets"), which may be delivered and/or managed via, for example, offer/coupon system 22 or loyalty system 24”, Paragraph 0192)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the identification and authentication process of Passanha to include wherein the first processor is further configured to: maintain the database comprising: the information about the identified user, including data identifying the user within a mobile loyalty and payment system, any temporary code associated with the user, the user's historic transaction information, and the user's rewards or coupons information; receive, via the packet switched network, transaction information from the point of sale system for transactions conducted using the information about the identified user; reward the user with rewards or coupons based on the transaction information; and transmit, via the packet switched network, the identified user's available rewards or coupons to the mobile device, as taught in Jacobs, in order to specifically target offers or related data to a user at the checkout increasing the likelihood of a user accepting the offer (paragraph 0220).
Regarding claims 3, 10, and 31, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above and Passanha further discloses an account database 128, but does not expressly disclose:
wherein the first processor is further configured to transmit, via the packet switched network, a confirmation to the mobile device based in part on the transaction information, 
and the confirmation comprising information about the rewards or coupons the user earned based on the transaction information.
However Jacobs teaches:
wherein the first processor is further configured to transmit, via the packet switched network, a confirmation to the mobile device based in part on the transaction information, and the confirmation comprising information about the rewards or coupons the user earned based on the transaction information ("The portable computing device 100 may display the amount of loyalty points earned and/or used for a particular transaction.”, Paragraph 0169).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the identification and authentication process of Passanha to include to include the wherein the processor is further configured to transmit, via the packet switched network, a confirmation to the mobile device based in part on the transaction information, and the confirmation comprising information about the rewards or coupons the user earned based on the transaction information, as taught in Jacobs, in order to specifically target offers or related data to a user at the checkout increasing the likelihood of a user accepting the offer (paragraph 220).
Regarding claims 4, 11, and 32, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above and Passanha further discloses:
wherein the first temporary code is no longer useable after a period of time (expiration/valid period, 408).
Regarding claims 5,12, and 33 Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above and Passanha further discloses:
wherein the first temporary code is no longer useable after the user completes a transaction using the first temporary code (Paragraph 0045).
Regarding claims 6,13, and 34, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above and Passanha further discloses:
wherein the first temporary code is shorter in length than the length of the user's telephone number (Paragraph 0044).
Regarding claims 7, 14, and 35, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above and Passanha further discloses:
wherein the first processor is further configured to: receive, via the packet switched network, data from the mobile device relating to the mobile device's geographic location (GPS component of user device, Paragraph 0030);
receive, via the packet switched network, data from the point of sale system relating to the point of sale system's geographic location (merchant location, Paragraph 0046),
wherein the first temporary code comprises a first code portion which is a code shorter in length than the length of the user's telephone number and a second code portion that is based on at least one or both of the data relating to the mobile device's geographic location and the data relating to the point of sale system's geographic location (components of the token options are disclosed in Paragraph 0048 and shown in example in Figure 4).
Regarding claims 24 and 27, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above and Passanha further discloses:
wherein application software, when executed, further causes the processor: conduct a transaction using the identified user’s information (merchant server and user device application communication in Figure 1)
and transmit information about the transaction to the apparatus for managing temporary codes (token send to remote server to authorize payment, Paragraph 0041)
Regarding claims 25 and 28, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above, but does not disclose:
the received information about the identified user includes the identified user’s available rewards or coupons for use in the transaction;
the application software, when executed, further causes the processor to:
conduct the transaction using one or more of the identified user’s available rewards or coupons; and
transmit, via the packet switched network, information about the user’s rewards or coupons used in the transaction.
However Jacobs teaches:
the received information about the identified user includes the identified user’s available rewards or coupons for use in the transaction ("the current balances of stored value accounts as well as remaining credit on credit card accounts may be displayed in conjunction with the payment options 218A that are available for selection by the operator with the PCD 100 as illustrated in FIG. 2G.”, Paragraph 0084 and see 0185 and 192);
the application software, when executed, further causes the processor to (Paragraph 0206)
conduct the transaction using one or more of the identified user’s available rewards or coupons; and (“The user may select and redeem the specials via other screens not shown with the purchases being added to the transaction.”, Paragraph 0205); and
transmit, via the packet switched network (communications network), information about the user’s rewards or coupons used in the transaction (“may send a request to the merchant acquirer/processor 10 (FIG. 1). It should be appreciated that pre-authorization of the payment method may be performed prior to, after, or at the same time as receiving messages 1414, 1416, and/or 1418.”, Paragraph 0206)
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the identification and authentication process of Passanha to include the received information about the identified user includes the identified user’s available rewards or coupons for use in the transaction; the application software, when executed, further causes the processor to: conduct the transaction using one or more of the identified user’s available rewards or coupons; and transmit, via the packet switched network, information about the user’s rewards or coupons used in the transaction, as taught in Jacob, in order to provide an incentive to the customer for the transaction based on their profile data in order to increase the likelihood of a user using the offer or reward. 
Regarding claim 36, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above. Passanha further discloses: 
generate the second code portion of the first temporary code based on the mobile device's geographic location, wherein a second code portion of the second temporary code received from the point of sale system is generated by the point of sale system.(information defining the namespace may appear in namespace identifier 404, for example a ZIP code of a merchant, Paragraph 0048)
Claim 37 rejected under 35 U.S.C. 103 as being unpatentable over Passanha (U.S. Pub. No. 20140143146) in view of Jacobs (U.S. Pub. No. 20140089073) in view of Mardikar (U.S. Pat. No. 8,630,907) in further view of Van Luchene (U.S. Pat. No. 6687679). 
Regarding claim 37, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above, but does not expressly disclose:
wherein the first processor is further configured to: maintain the database comprising the identified customer's historic transaction information; and
upon identifying a match of the first and second temporary codes, transmit, via the packet switched network instructions to adjust a current transaction between the identified customer and the point of sale system based on the historic transaction information.
However Van Luchene teaches:
wherein the first processor is further configured to: maintain the database
comprising the identified customer's historic transaction information (“transaction data in 1504 in Figure 15A); and
upon identifying a match of the first and second temporary codes (“receive customer identifier”, step 1502 in Figure 15A), transmit, via the packet switched network instructions to adjust a current transaction between the identified customer and the point of sale system based on the historic transaction information (“DETERMINE DISCOUNT INCREMENT” step 1518 in Figure 15B also see Figure 15C).
Therefore it would have been obvious to one of ordinary skill in the art before the
effective filing date of the invention to modify Passanha in view of Jacobs in further view of  Mardikar to include wherein the first processor is further configured to: maintain a database comprising the identified customer's historic transaction information; and upon identifying a match of the first and second temporary codes, transmit, via the packet switched network instructions to adjust a current transaction between the identified customer and the point of sale system based on the historic transaction information, as taught in Van Luchene, in order to provide a more relevant discount with an increased likelihood of a conversion to a customer based on transaction data. 
Claim 38 is rejected under 35 U.S.C. 103 as being unpatentable over Passanha (U.S. Pub. No. 20140143146) in view of Jacobs (U.S. Pub. No. 20140089073) in view of Mardikar (U.S. Pat. No. 8,630,907) in further view of LaPorte (U.S. Pub. No. 20110307318).  
Regarding claim 38, Passanha in view of Jacobs in further view of Mardikar teaches the limitations set forth above, but does not expressly disclose:
wherein the information about the identified user comprises information corresponding to the identified user's interactions with or modifications to an account associated with the identified user.
However LaPorte teaches:
wherein the information about the identified user comprises information corresponding to the identified user's interactions with or modifications to an account associated with the identified user (“The loyalty server includes a loyalty server
database with account information for customers that are part of the customer loyalty network. Information concerning the transaction that the customer made with merchant and the customer loyalty network login information of the customer (which was transmitted by the customer's mobile device) is received by the loyalty server through the WAN network, usually the internet.”, Paragraph 0030 and 0064). 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the authentication of the transaction of Passanha in view of Jacobs in further view of  Mardikar to include wherein the information about the identified user comprises information corresponding to the identified user's interactions with or modifications to an account associated with the identified user, as taught in LaPorte, in order track information associated with the customer’s loyalty program.
Response to Arguments
Applicant's arguments filed 3/30/2022 have been fully considered but they are not persuasive. 
With respect to the remarks directed to the rejection under 35 USC 101, the examiner has updated the rejection above. The updated rejection does not rely on the well-understood, routine, and conventional analysis and for these reasons the remarks directed to the well-understood, routine, and conventional analysis are determined to be moot. With respect to the remarks directed to the generation of the unique code, the analysis has been determined to be merely data processing and not an improvement to the technology. 
With respect to the remarks directed to the rejection under 35 USC 103, the Examiner has updated the rejection to address new claim language and has now relied upon Jacobs to teach the claims as amended.  
Related Prior Art not cited
The prior art of Laracey (US Pat. No. 9305295) also teaches a POS system where the database is external to the user device and POS and further teaches the mobile device generating the code that is passed to the POS. The transaction completed based on matching two codes.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA E. FRUNZI whose telephone number is (571)270-1031.  The examiner can normally be reached on Monday- Friday 7-4 (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on 5712726702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VICTORIA E. FRUNZI/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        9/3/2022